Case 7:19-cr-00231-CS Document 27 Filed 11/26/19 Page 5of6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

“Ver ORDER

JUSTIN PATTERSON, 19 Cr, 231 (CM)

Defendant

 

 

Upon the application of the United States of America, by and through Geoffrey S.
Berman, United States Attorney for the Southern District of New York, James Ligtenberg
and Michael D. Maimin, of counsel:

WHEREAS, on October 30, 2019, this Court granted the motion of JUSTIN PAT-
TERSON, the defendant to suppress certain evidence; and

WHEREAS, on October 30, 2019, this Court scheduled a conference in this matter
for December 3, 2019; and

WHEREAS, on November 26, 2019, the Government requested an extension of its
time to file a Notice of Appeal of that decision pursuant to Federal Rule of Appellate
Procedure 4(b)(4); and

WHEREAS, this Court granted the Government's application, and extended the
Government's deadline to file a Notice of Appeal of this Court's decision until and in-
cluding December 30, 2019; and

WHEREAS, in light of the Court's extension of the time in which the Government

may file a Notice of Appeal, at the request of the Government, and without objection from

 
Case 7:19-cr-00231-CS Document 27 Filed 11/26/19 Page 6 of 6

the defendant, the Court has rescheduled to December 3, 2019 conference to Deranloeer
302014, at a 4S a.m.{p.m); and

WHEREAS, the ends of justice served by granting a continuance outweigh the best
interests of the public and the defendant in a speedy trial, because, among other things,
it will allow the Government to determine whether to appeal this Court's decision grant-
ing Patterson’s motion to suppress;

IT IS HEREBY ORDERED that the time between and including November 26, 2019,
and December. $0 20\4, is hereby excluded under the Speedy Trial Act, 18 U.S.C.
§ 3161(h)(7)(A), in the interests of justice.
Dated: New York, New York

Novemberake , 2019 (thy ; ‘

THE HONORABLE CATHY SEIBEL
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK

 
